                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   NANCY L. REED,
                                      1:16-cv-9099-NLH
                        Plaintiff,
                                      OPINION
   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
102 BROWNING LANE, BLDG C-1
CHERRY HILL, NJ 08003
     On behalf of Plaintiff

KATIE M. GAUGHAN
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN STREET
PHILADELPHIA, PA 19123
     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), to review the final decision of the Commissioner of

the Social Security Administration, denying Plaintiff’s

application for Disability Insurance Benefits (“DIB”) under

Title II of the Social Security Act.    42 U.S.C. § 401, et seq.

The issue before the Court is whether the Administrative Law

Judge (“ALJ”) erred in finding that there was “substantial
evidence” that Plaintiff was not disabled at any time since

her alleged onset date of disability, which Plaintiff

initially claimed was June 28, 2004, but subsequently amended

to April 2, 2008.   For the reasons stated below, this Court

will affirm that decision.

I.   BACKGROUND AND PROCEDURAL HISTORY

     On August 17, 2011, Plaintiff, Nancy L. Reed,

protectively filed an application for DIB, initially alleging

that she became disabled on June 28, 2004, but she later

amended her alleged onset date to April 2, 2008.       Plaintiff

claims that she is no longer able to work in her past

employment as a legal secretary because she suffers from

various impairments, including degenerative disc disease of

the lumbosacral and cervical spine, sleep apnea, peripheral

neuropathy, and urinary incontinence.

     Plaintiff’s initial claim was denied on December 12,

2011.   After her request for reconsideration was denied on

April 11, 2012, Plaintiff requested a hearing before an ALJ,

which was held on July 2, 2013.       At the hearing, Plaintiff

amended her alleged onset date of disability to April 2, 2008.

On August 14, 2013, the ALJ issued an unfavorable decision.

Pursuant to Plaintiff’s Request for Review of Hearing Decision



                                  2
to the Appeals Council on March 26, 2015, the Appeals Council

remanded the case to the ALJ for further review of the

Plaintiff’s residual functional capacity (“RFC”).       A second

hearing was held on July 9, 2015.       On August 31, 2015, the ALJ

issued a second unfavorable decision.       Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council

on October 5, 2016, making the ALJ’s August 31, 2015 decision

final.     Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.       Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).       A reviewing court must

uphold the Commissioner’s factual decisions where they are

supported by “substantial evidence.”       42 U.S.C. §§ 405(g),

1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir.

2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

Substantial evidence means more than “a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting



                                   3
Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229 (1938)).

It means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”    Id.   The inquiry

is not whether the reviewing court would have made the same

determination, but whether the Commissioner’s conclusion was

reasonable.    See Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir.

1988).

     A reviewing court has a duty to review the evidence in

its totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting

Willbanks v. Secretary of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988) (quoting Universal Camera Corp. V. NLRB,

340 U.S. 474, 488 (1951)).

     The Commissioner “must adequately explain in the record

his reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent

medical evidence and explain his conciliations and

rejections.”    Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d



                                  4
112, 122 (3d Cir. 2000).   Similarly, an ALJ must also consider

and weigh all of the non-medical evidence before him.     Id.

(citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained
           the weight he has given to obviously
           probative exhibits, to say that his
           decision is supported by substantial
           evidence approaches an abdication of the
           court’s duty to scrutinize the record as a
           whole to determine whether the conclusions
           reached are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).     Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart,

94 F. App’x 130, 133 (3d Cir. 2004).     In terms of judicial

review, a district court is not “empowered to weigh the

evidence or substitute its conclusions for those of the fact-

finder.”   Williams, 970 F.2d at 1182.    However, apart from the

substantial evidence inquiry, a reviewing court is entitled to



                                 5
satisfy itself that the Commissioner arrived at his decision

by application of the proper legal standards.    Sykes, 228 F.3d

at 262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for Disability Insurance Benefits

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any

substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be

expected to result in death, or which has lasted or can be

expected to last for a continuous period of not less than 12

months.   See 42 U.S.C. § 1382c(a)(3)(A).   Under this

definition, a Plaintiff qualifies as disabled only if his

physical or mental impairments are of such severity that he is

not only unable to perform his past relevant work, but cannot,

given his age, education, and work experience, engage in any

other type of substantial gainful work which exists in the

national economy, regardless of whether such work exists in

the immediate area in which he lives, or whether a specific

job vacancy exists for him, or whether he would be hired if he

applied for work.   42 U.S.C. § 1382c(a)(3)(B) (emphasis



                                 6
added).

     The Commissioner has promulgated regulations 1 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-

step process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, he will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” he will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P,
          Appendix 1 and has lasted or is expected to last for
          a continuous period of at least twelve months, the
          claimant will be found “disabled.”

     4.   If the claimant can still perform work he has done
          in the past (“past relevant work”) despite the
          severe impairment, he will be found “not disabled.”

     5.   Finally, the Commissioner will consider the
          claimant’s ability to perform work (“residual
          functional capacity”), age, education, and past work
          experience to determine whether or not he is capable
          of performing other work which exists in the
          national economy. If he is incapable, he will be
          found “disabled.” If he is capable, he will be
          found “not disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is


1 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. Because the ALJ issued his
decision prior to that effective date, the Court must employ
the standards in effect at the time of his decision.

                                 7
incapable of performing work in the national economy.

      This five-step process involves a shifting burden of

proof.     See Wallace v. Secretary of Health & Human Servs., 722

F.2d 1150, 1153 (3d Cir. 1983).          In the first four steps of

the analysis, the burden is on the claimant to prove every

element of his claim by a preponderance of the evidence.          See

id.   In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former

job, the burden shifts to the Commissioner to prove that there

is some other kind of substantial gainful employment he is

able to perform.”       Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir.

1987); see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir.

1983).

      C.     Analysis

      At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.     At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease of the lumbosacral

spine, status-post a laminectomy, and degenerative disc

disease of the cervical spine, status-post a cervical fusion,

were severe.     At step three, the ALJ determined that



                                     8
Plaintiff’s severe impairments or her severe impairments in

combination with her other impairments did not equal the

severity of one of the listed impairments.   The ALJ then

determined that Plaintiff’s residual functional capacity

(“RFC”) precluded her from performing her past work as a legal

secretary, but her RFC rendered her capable of performing

sedentary work in jobs such information clerk, appointment

clerk, and surveillance system monitor (steps four and five).

     Plaintiff presents four arguments on appeal:

     1.   Whether the ALJ erred at step five in finding that

Plaintiff acquired “transferrable skills” to perform certain

jobs by relying on the Vocational Expert’s testimony that work

aptitudes or “abilities” were actually “skills”;

     2.   Whether the ALJ erred in failing to address the VE’s

testimony that a frequent limitation in reaching and handling

would have a significant impact on the transferability of the

skills identified;

     3.   Whether the ALJ failed to provide a credibility

determination pursuant to SSR 96-7p; and

     4.   Whether the ALJ erred in failing to address

significant evidence in the record.

     The Court will address Plaintiff’s arguments in two parts.



                                9
First, the Court will consider Plaintiff’s arguments regarding

the VE’s testimony and the ALJ’s transferrable skills analysis

at step five of the sequential evaluation process.    Second, the

Court will consider Plaintiff’s arguments about the ALJ’s

credibility determination and consideration of the record

evidence as a whole.

           a.    Whether the ALJ erred at step five

     As set forth above, at the fourth step in the ALJ’s

analysis of a DIB claim, the burden is on the claimant to

establish that she is unable to perform any of her past

relevant work.   The primary part of this analysis requires the

ALJ to determine the claimant’s residual functional capacity

(“RFC”).   The RFC reflects “what [the claimant] can still do

despite [his or her] limitations.” 20 C.F.R. § 416.945(a). 2

      In making a RFC determination, the ALJ is required to do

the following:

     In determining whether you are disabled, we consider all
     your symptoms, including pain, and the extent to which
     your symptoms can reasonably be accepted as consistent
     with the objective medical evidence and other evidence.
     By objective medical evidence, we mean medical signs and
     laboratory findings . . . . By other evidence, we mean .
     . . statements or reports from you, your treating or


2 The RFC finding is a determination expressly reserved to the
Commissioner. 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2),
404.1546(c), 416.946(c).


                                 10
     nontreating source, and others about your medical history,
     diagnosis, prescribed treatment, daily activities, efforts
     to work, and any other evidence showing how your
     impairment(s) and any related symptoms affect your ability
     to work. . . .

20 C.F.R. § 404.1529.

     Under this framework, the ALJ in this case determined that

through the date last insured 3 – June 30, 2009 - Plaintiff had

the RFC to perform sedentary work, in addition to performing

frequent fingering, grasping, holding, reaching and handling

with her hands. 4   Based on this RFC, the ALJ determined that

even though the Appeals Council suggested that Plaintiff was

able to perform her past relevant work as a legal secretary,

and his RFC assessment could also support that finding, the ALJ

nonetheless provided Plaintiff with “the benefit of the doubt”

and proceeded to step five under the assumption she was unable




3 The date last insured is the last day of the quarter a
claimant meets insured status for disability. A claimant must
be deemed disabled by that date in order to receive DIB
benefits. 20 C.F.R. § 404.131.

4 Sedentary work “involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools. Although a sedentary job is
defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are
required occasionally and other sedentary criteria are met.”
20 C.F.R. § 404.1567.


                                 11
to perform her past relevant work.    (R. at 29.)

     Having found that Plaintiff met her burden at step four,

the ALJ continued to step five, where the burden shifts to the

Commissioner to show that other work exists in the national

economy that the claimant is capable of performing.     To make

that showing, the ALJ considered testimony from a Vocational

Expert, and the transferability of Plaintiff’s skills as a

legal secretary to other jobs was discussed.

     Under 20 C.F.R. § 404.1568, in order to evaluate a

claimant’s skills and to help determine the existence of work a

claimant is able to perform, occupations are classified as

unskilled, 5 semi-skilled, 6 and skilled.   With regard to

transferrable skills, the regulations explain:

     (d) Skills that can be used in other work
     (transferability)—

          (1) What we mean by transferable skills. We consider
          you to have skills that can be used in other jobs,
          when the skilled or semi-skilled work activities you
          did in past work can be used to meet the requirements
          of skilled or semi-skilled work activities of other
          jobs or kinds of work. This depends largely on the


5Unskilled work is work which needs little or no judgment to do
simple duties that can be learned on the job in a short period
of time. . . . A person does not gain work skills by doing
unskilled jobs. 20 C.F.R. § 404.1568.
6Semi-skilled work is work which needs some skills but does not
require doing the more complex work duties. 20 C.F.R. §
404.1568.

                                 12
          similarity of occupationally significant work
          activities among different jobs.

          (2) How we determine skills that can be transferred
          to other jobs. Transferability is most probable and
          meaningful among jobs in which—

               (i) The same or a lesser degree of skill is
               required;
               (ii) The same or similar tools and machines are
               used; and
               (iii) The same or similar raw materials,
               products, processes, or services are involved.

          (3) Degrees of transferability. There are degrees of
          transferability of skills ranging from very close
          similarities to remote and incidental similarities
          among jobs. A complete similarity of all three
          factors is not necessary for transferability.
          However, when skills are so specialized or have been
          acquired in such an isolated vocational setting (like
          many jobs in mining, agriculture, or fishing) that
          they are not readily usable in other industries,
          jobs, and work settings, we consider that they are
          not transferable.

20 C.F.R. § 404.1568.

     Under this framework, the VE testified that Plaintiff’s

past relevant work as a legal secretary entailed the skills of

documentation, filing, operation of computer and other office

equipment, scheduling and typing skills, and these skill were

transferrable to sedentary jobs, such as an information clerk

and appointment clerk.   In tandem with this testimony, the VE

further testified that based on a hypothetical individual with

Plaintiff’s skills and RFC as found by the ALJ, as well as her



                                13
age and education, that individual would be able to work as:

(1) an information clerk, which is semi-skilled and sedentary,

and 500,000 jobs exists in the national economy; (2) an

appointment clerk, which is semi-skilled and sedentary, and

100,000 jobs exists in the national economy; and (3) a

surveillance system monitor, which is unskilled, sedentary, and

90,000 jobs exists in the national economy.

     The ALJ determined that even though Plaintiff’s

limitations did not allow her to perform the full range of

sedentary work, the range of jobs Plaintiff could perform was

not significantly diminished by her non-exertional limitations.

These jobs included the three jobs set forth by the VE, which

the ALJ found to satisfy the Commissioner’s burden of proving

that other jobs existed in significant numbers in the national

economy that Plaintiff was capable of performing.

     Plaintiff finds fault with this determination in two ways.

Plaintiff argues that the VE, and as a result the ALJ,

inappropriately considered Plaintiff’s “aptitudes” or “traits”

present in all jobs – even unskilled jobs - rather than her

“skills” which are specialized in the transferability analysis.

She also argues that the ALJ did not consider the testimony

elicited from Plaintiff’s counsel’s questioning of the VE about



                               14
Plaintiff’s skills relative to a claimant who was limited in

frequent reaching and handling.

     The Court does not find that the ALJ erred in either way.

The VE testified, and the ALJ accepted, that Plaintiff gained

the skills of documentation, filing, operation of computer and

other office equipment, scheduling and typing skills from her

prior work as a legal secretary.       The Court is not persuaded

that these are aptitudes or traits rather than skills.

     Examples of traits and aptitudes are “alertness,”

“coordination and dexterity,” “special perception,” and “motor

coordination.”   Podedworny v. Harris, 745 F.2d 210, 221 (3d

Cir. 1984) (discussing SSR 82-41).       In contrast, skills refer

to experience and demonstrated proficiency with work activities

in particular tasks or jobs.     For example, “a semiskilled

general office clerk (administrative clerk), doing light work,

ordinarily is equally proficient in, and spends considerable

time doing, typing, filing, tabulating and posting data in

record books, preparing invoices and statements, operating

adding and calculating machines, etc.”       SSR 82-41.   “These

clerical skills may be readily transferable to such semiskilled

sedentary occupations as typist, clerk-typist and insurance

auditing control clerk.”   Id.



                                  15
     Here, the ALJ found, based on the VE testimony, that

Plaintiff’s prior job as a legal secretary provided her with

the skills of documentation, filing, operation of computer and

other office equipment, scheduling and typing.     These

proficiencies are clearly skills garnered from her prior

employment and not simply general aptitudes.     Plaintiff

requires a certain level of motor skills, for example, to type

on a computer and file documents, but as the SSA explained, “It

is the acquired capacity to perform the work activities with

facility (rather than the traits themselves) that gives rise to

potentially transferable skills.”   SSR 82-41.    Thus, the ALJ

did not impermissibly perform the transferability analysis as

to Plaintiff’s traits instead of skills as she contends.

     Even if, however, the ALJ erred in this analysis, the ALJ

also found that Plaintiff was capable of performing the

unskilled, sedentary job of surveillance system monitor.     The

transferability analysis is not relevant to a claimant’s

ability to perform an unskilled job.   See Podedworny, 745 F.2d

at 221 (explaining that the regulations do not permit benefits

to be denied based on the transfer of skills to unskilled jobs,

and “it is counterintuitive to suggest that skills can be

transferred to unskilled work”).    Thus, the ALJ did not err in



                               16
the transferability analysis because it was inapplicable to

that unskilled job.   Moreover, the finding that Plaintiff

retained the RFC to perform one job that exists in significant

numbers in the national economy met the ALJ’s burden at step

five to show that Plaintiff is not disabled.   See Nalej v.

Berryhill, 2017 WL 6493144, at *11 (D.N.J. 2017) (citing 20

C.F.R. § 416.966(b))(explaining that SSA regulations provide

that work exists in the national economy when there is a

significant number of jobs in one or more occupations that an

individual can perform, and holding that even if the ALJ erred

in finding the plaintiff capable of performing two of three

jobs, he did not err as to the third job, and that finding as

to only one job was sufficient to support his determination

that the plaintiff was not disabled).

     Next, Plaintiff argues that the ALJ did not properly

consider the hypothetical posed by Plaintiff’s counsel to the

VE about a claimant who has limited ability in using her upper

extremities, because as the VE testified, such a limitation

would erode the skills necessary for the semi-skilled

positions.   The Court does not agree.   The ALJ explicitly found

that Plaintiff retained the RFC to perform sedentary work, in

addition to performing frequent fingering, grasping, holding,



                                17
reaching and handling with her hands.    This finding meant that

Plaintiff had little to no limitation on the use of her upper

extremities as required at the sedentary level, which finding

matches the skills and abilities required by the sedentary,

semi-skilled jobs suggested by the VE.    There was no need,

therefore, for the ALJ to consider a hypothetical claimant who

was limited in these areas, since Plaintiff was not.    Moreover,

even if the ALJ were required to assess this hypothetical

claimant, the ALJ found that Plaintiff was capable of

performing an unskilled position, and as previously explained,

the transferability analysis is not implicated for that

position.

     Consequently, Plaintiff’s argument for reversal of the

ALJ’s decision regarding his transfer-of-skills analysis is

unavailing.

            b.   Whether the ALJ properly assessed Plaintiff’s
                 credibility and considered all the evidence

     Plaintiff argues that the ALJ barely acknowledged her

testimony, and essentially ignored most of the record

evidence.    The Court recognizes that the ALJ’s decision does

not recount in intricate detail either Plaintiff’s subjective

complaints or her medical records which span almost 20 years.

The ALJ is not required to do so, however, and what evidence


                                 18
he specifically referenced is more than sufficient to satisfy

this Court that substantial evidence supports his decision.

       As to Plaintiff’s testimony, the ALJ summarized her

complaints that: she cannot sit, stand or walk for long

periods or lift or carry significant weights in a work

setting; she had numbness and tingling in her fingers; she has

fallen when she has tried to walk long distances; pain causes

her difficulty in concentration and remembering things; she

does not do much but watch television during the day, perform

light housework, and do light cooking; and in October 2010 she

was able to do some part-time work as a housecleaner.    (R. at

27.)

       As to Plaintiff’s medical records, the ALJ summarized her

impairments beginning in 1994 when she was injured in a motor

vehicle accident.    The ALJ related her surgeries and medical

care through the subsequent years, and noted that as of June

3, 2008, Plaintiff reported to her physician that her neck was

“okay” but stiff occasionally, and she had intermittent

weakness in her arms, but it was much better since her fusion.

The ALJ also noted that Plaintiff began treatment for knee

pain in October 2010, but the onset of that condition occurred

after the date for insured status.    (R. at 27-28.)



                                 19
     The ALJ related that on April 3, 2012, Plaintiff’s

medical file was examined by a state agency medical

consultant.    That physician determined in an eight-hour work

day, Plaintiff could sit for six hours, stand/walk for four

hours, and lift/carry ten pounds occasionally, but she could

only occasionally climb, balance, stoop, kneel, crouch or

crawl.   The ALJ noted that these findings were consistent with

sedentary work.    (R. at 28.)

     By July 2013, Plaintiff’s medical records showed that she

had equal strength of hand grasps in the upper extremities,

normal motor strength in all extremities, and intact

sensation.    (R. at 29.)   The ALJ related that even though her

medical records showed that she ebbed and flowed in

exacerbations and remissions from 2012, the ALJ was tasked to

determine Plaintiff’s RFC as of June 30, 2009.     (R. at 28.)

The ALJ concluded that the medical evidence overall failed to

corroborate Plaintiff’s subjective complaints, and it did not

establish that Plaintiff’s RFC precluded all levels and types

of gainful work activity as of that date.     (R. at 29.)

     The ALJ could have discussed every single medical record

in the file, restated Plaintiff’s testimony at the hearings,

and recounted all her subjective complaints since 1994, but



                                  20
that would not have changed the result.   The ALJ is required

to consider all the evidence and give some reason for

discounting the evidence he rejects, Adorno v. Shalala, 40

F.3d 43, 48 (3d Cir. 1994), but the ALJ “need not undertake an

exhaustive discussion of all the evidence” to meet this

burden, Hernandez v. Commissioner of Social Sec., 89 F. App’x

771, 773–74 (3d Cir. 2004).   Thus, even if the ALJ listed

every one of Plaintiff’s medical records and stated verbatim

her testimony and subjective complaints, the central reasons

for the ALJ’s decision would be the same as he related in his

decision.

     While Plaintiff points to medical records from the early

2000s directly after her surgeries to support her disability

claim, the ALJ reviewed all of the records and Plaintiff’s

testimony as a whole, and specifically referenced pre-June

2009 and subsequent records to support his determination that

Plaintiff retained the RFC to perform sedentary work as of

June 30, 2009.   The ALJ has an obligation to provide an

“adequate basis so that the reviewing court can determine

whether the administrative decision is based on substantial

evidence.”   Cotter v. Harris, 642 F.2d 700, 706 (3d Cir.

1981).   Although Plaintiff challenges the ALJ because his



                                21
decision was not exhaustive, the ALJ’s decision in this case

met his obligation by what he specifically referenced in the

decision and how he articulated his findings to support his

conclusion.   See, e.g., Gaddis v. Commissioner of Social Sec.,

417 F. App’x 106, 108 (3d Cir. 2011) (“While he did not author

a particularly lengthy opinion, we are satisfied that the

[ALJ] fulfilled the obligations imposed by SSR 82–41 in a

manner supported by substantial evidence.”).

     Consequently, the Court does not find that the ALJ erred

in his consideration of Plaintiff’s testimony and the medical

record as a whole.

     III. CONCLUSION

     This Court may not second guess the ALJ’s conclusions,

and may only determine whether substantial evidence supports

the ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d

645, 647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal is that a district court is not empowered to weigh

the evidence or substitute its conclusions for those of the

ALJ).   The Court finds in this case the ALJ’s determination

that Plaintiff was not totally disabled as of June 30, 2009 is

supported by substantial evidence.   The decision of the ALJ is



                                22
therefore affirmed.

     An accompanying Order will be issued.



Date: October 30, 2018                 s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               23
